3d May, 1811.
Gkimke, J.,
delivered the opinion of the court. That it was not necessary to give notice to the defendant to produce the deed. That if he could derive any advantage from it, he might have produced it himself. It was his own folly, or neglect, if he suffered by its non.production. The case of Cowans v. Abra-hams, 1 Esp. Rep., was for a bill of exchange. But even in that case, the decision does not appear reasonable. In a later case, Bucher v. Jarratt, 3 Bos. and P. 148, for a certificate of a ship’s register, notice to produce the instrument was not deemed necessary. It has not appeared that the damages are excessive.
Motion rejected.